324 S.W.3d 496 (2010)
Marvelle Antoinne PEARSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94436.
Missouri Court of Appeals, Eastern District, Division Four.
November 9, 2010.
*497 Lisa M. Stroup, Missouri Public Defender Office, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Marvelle Pearson (Pearson) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 24.035 amended motion for post-conviction relief. In his amended motion, Pearson claimed his plea counsel (Plea Counsel) was ineffective for failing to locate, interview, and endorse two witnesses, for failing to investigate the defense of selfdefense, and for promising Pearson that he would not be sentenced to more than eleven years of imprisonment and that the court would not view a surveillance video of the crime prior to sentencing. The motion court denied Pearson's amended motion without an evidentiary hearing. Finding no clear error in the motion court's ruling, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).